EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen Adams on 2/8/2022 
IN THE CLAIMS, amend claim 16 as follows: 

16. The method of claim 15, wherein the asphalt cement comprises [[ACC]] asphalt cement components.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 is considered invoking a means plus function for the limitation “means for preventing aggregate from passing from the heating chamber to the mixing chamber” which is not modified by sufficient structure. The slide gate taught in paragraph 27 on page 9 of the specification is considered sufficient structure. 
Claim 13 is considered invoking a means plus function for the limitation “means for preventing aggregate from passing from the heating chamber to the mixing chamber” which is not modified by sufficient structure. The slide gate taught in paragraph 27 on page 9 of the specification is considered sufficient structure. 
All the claims depending on claim 1 or 13 are considered invoking a means plus function for their above, respective limitations since they do not recite sufficient structure. 

Allowable Subject Matter
Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, 16, 17, and 18 are allowed. U.S. Patent 5904904 to Swanson teaches flights 60 and a fire tube 40, but is silent to preventing aggregate from passing into the heating chamber in a first mode and enabling aggregate to pass from the heat chamber to the mixing chamber in a second mode of operation as claimed in claims 1, 5 and 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANSHU BHATIA/Primary Examiner, Art Unit 1774